In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
EDWIN JOHN SHERRY and                 *
KIMBERLY DIANE SHERRY, as *
Co-Fiduciaries of ESTATE OF           *
ANJALIE LEANA-ROSE SHERRY, *                 No. 20-132V
                                      *      Special Master Christian J. Moran
                                      *
                   Petitioners,       *
                                      *      Filed: June 24, 2021
v.                                    *
                                      *
SECRETARY OF HEALTH                   *      Joint stipulation of dismissal; order
AND HUMAN SERVICES,                   *      concluding proceedings.
                                      *
                   Respondent.        *
*********************
Kurt Thornbladh, Thornbladh Legal Group, PLLC, Dearborn, MI, for petitioners;
Voris E. Johnson, United States Dep’t of Justice, Washington, D.C., for
respondent.

                   ORDER CONCLUDING PROCEEDINGS

       On February 5, 2020, petitioners filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34, as amended, alleging
that the human papillomavirus (“HPV”) vaccine their daughter Anjalie received on
February 3, 2016, caused her death due to pulmonary embolism and subsequent
cardiac arrest, anoxic brain injury, and brain herniation. See Pet. ¶ 7.

      On June 23, 2021, the parties filed a joint stipulation of dismissal stating,
“The parties hereby stipulate pursuant to Vaccine Rule 21(a) that this action shall
be dismissed.” J. Stip. ¶ 2.

      Under Vaccine Rule 21(a)(1), petitioners may engage in a voluntary
dismissal by filing a stipulation of dismissal which all parties have signed, which
the parties here have done.
       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an
Order Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule
11 for purposes of 42 U.S.C. § 300aa-21(a).

      Thus, this case is DISMISSED. The Clerk is directed to remove this
case from the docket of the undersigned.

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        2